Case 2:17-cv-03437-JMV-MF Document 46 Filed 03/28/19 Page 1 of 6 PageID: 1045




                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


 MICHAEL CODA, individually and on
 behalf all others similarly situated,

                   Plaintiff,
                                              Civil Action No. 2:17-cv-03437-JMV-MF
              v.

CONSTELLATION ENERGY POWER
CHOICE, LLC.,

                   Defendant.


__________________________________________________________________

                   PLAINTIFF’S OPPOSITION TO
     DEFENDANT’S NOTICE OF SUPPLEMENTAL AUTHORITY
__________________________________________________________________



Matthew R. Mendelsohn                      D. Greg Blankinship
MAZIE SLATER KATZ &                        Todd S. Garber
FREEMAN, LLC                               Chantal Khalil
103 Eisenhower Parkway                     FINKELSTEIN, BLANKINSHIP,
Roseland, New Jersey 07068                 FREI-PEARSON & GARBER, LLP
                                           445 Hamilton Avenue, Suite 605
                                           White Plains, New York 10601


                    Attorneys for Plaintiff and the Putative Class




{00299631 }
Case 2:17-cv-03437-JMV-MF Document 46 Filed 03/28/19 Page 2 of 6 PageID: 1046




          Plaintiff Michael Coda (“Plaintiff” or “Mr. Coda”) respectfully requests

leave to submit this response to Defendant Constellation Energy Power Choice,

LLC’s (“Defendant” or “Constellation”) Notice of Supplemental Authority, ECF

No. 45, filed in connection with Constellation’s pending Motion to Dismiss the

Amended Class Action Complaint, ECF No. 35. Marshall v. Verde Energy USA,

Inc., No. 18-1344-JMV-JBC, 2019 WL 1254562 (D.N.J. Mar. 19, 2019) is

inapposite for a litany of reasons, and ultimately militates in favor of denying

Defendant’s Motion to Dismiss.

          First, Your Honor dismissed the Marshall plaintiff’s claims as a

consequence of the defendant Verde Energy’s variable rate provision, which stated

that “the rate may fluctuate monthly with market conditions.” 2019 WL 1254562,

at *2. The Court distinguished the contract at issue in Marshall from the contract

in Gorecki v. Clearview Electric on the basis that the Marshall contract’s use of the

word “may” rather than “will” “means that Verde could, but was not required to,

consider market conditions when setting Plaintiff’s rate,” whereas the Gorecki

contract said the rate would be “based on wholesale market conditions.” Id. at *5

(quoting Gorecki v. Clearview Electric, Inc., 338 F. Supp. 3d 470, 474 (W.D. Pa.

2018) (denying the defendant’s motion to dismiss) (emphasis added)). Unlike the

Marshall contract and akin to the Gorecki contract, the contract in the instant

action represents that Constellation will set the variable rate each month “based


{00299631 }                                 1
Case 2:17-cv-03437-JMV-MF Document 46 Filed 03/28/19 Page 3 of 6 PageID: 1047




upon factors such as electricity market pricing, transmission costs, utility charges

and other market related factors.” Amended Complaint (“Am. Compl.”), ECF No.

32, ¶ 24 (emphasis added). Therefore, the Constellation contract mandated that

Constellation’s variable rate fluctuate in accordance with the listed components.

          Second, Your Honor notes that in Marshall, “[t]he term ‘market conditions’

is not defined, and Plaintiff attempts to limit it to one aspect of market conditions,

that is, the underlying wholesale market rate.” 2019 WL 1254562, at *4. The

Court further explains that, “[a]nother difference between Gorecki and the current

matter is that here, Defendant indicated that its rate may fluctuate based on market

conditions in general. In Gorecki, the defendant indicated that its rate would be

based on wholesale market conditions. . . . Plaintiff attempts to define ‘market

conditions’ as ‘wholesale’ market conditions, but the ‘wholesale’ limitation is not

in the Agreement.” 2019 WL 1254562, at *5 n.3 (quoting Gorecki, 338 F. Supp.

3d at 472) (internal citation omitted). In contrast, the Constellation contract

provides that its variable rate will be “based upon factors as electricity market

pricing, transmission costs, utility charges and other market related factors.”

Contrary to Marshall, Mr. Coda’s pleadings address all of these factors by

providing comparisons to wholesale electricity market pricing (Am. Compl. ¶¶ 38-

40), utility rates and charges (Am. Compl. ¶¶ 29-34), and other retail electricity

market pricing (Am. Compl. ¶ 35). Plaintiff also notes that these comparators take


{00299631 }                                2
Case 2:17-cv-03437-JMV-MF Document 46 Filed 03/28/19 Page 4 of 6 PageID: 1048




into account other electricity market cost components such as transmission,

ancillaries, capacity, and utility charges. Am. Compl. ¶¶ 17, 44. Consequently, the

Amended Complaint addresses all reasonable interpretations of Defendant’s

pricing factors, and both Marshall and Gorecki support the adequacy of Plaintiff’s

claims.

          Third, the Court also points to “a significant factual difference” between

Orange v. Starion Energy and Marshall. “[In Orange], the claim was based on

Pennsylvania law, which required ‘that an energy supplier’s contract include a

statement informing the customer on what basis prices will vary.’ . . . Here,

Plaintiff has not alleged that New Jersey law had a similar requirement.”

Marshall, 2019 WL 1254562, at *5 n.4 (quoting Orange v. Starion Energy PA,

Inc., 711 F. App’x 681, 683 (3d Cir. 2017)) (internal citation omitted). Unlike

Marshall and akin to Orange, Plaintiff provides the Court with New Jersey

statutory authority which mandates that independent energy suppliers inform

customers of their applicable pricing methodology. In fact, the authority Plaintiff

provides is far more demanding than the Pennsylvania statute cited in Orange: “A

TPS [third-party energy suppler] contract shall clearly and conspicuously . . .

include explicit terms and conditions, which shall include, at a minimum . . . a

clear and unambiguous statement of the precise mechanism or formula by which

the price will be determined[.]” N.J. Admin. Code § 14:4-7.6(b) (emphasis added).


{00299631 }                                  3
Case 2:17-cv-03437-JMV-MF Document 46 Filed 03/28/19 Page 5 of 6 PageID: 1049




See Opposition to Motion to Dismiss, ECF No. 41, at 10, 16-18, 35. Therefore,

interpreting Constellation’s pricing methodology as providing Defendant with

unfettered discretion would not only render the contract’s own terms meaningless,

but it would also undermine New Jersey’s energy industry-specific consumer

protection laws which are intended to protect consumers from precisely the type of

predatory behavior Constellation seeks to justify.

          Finally, contrary to Marshall, where Your Honor found that “Plaintiff fails

to provide any facts that permit the Court to infer that Verde acted in bad faith

when adjusting Plaintiff’s monthly rate,” 2019 WL 1254562, at *6, Mr. Coda

provides support for his allegations of bad faith or “improper motive.”

Specifically, Mr. Coda alleges that that Constellation lures its customers into

switching to its electricity supply services by offering deceptively low teaser rates

that are fixed for a limited period of time and initially lower than the local utilities’

rates for electricity. See, e.g., Am. Compl. ¶¶ 2, 23. Once the competitive fixed

rate expires, Constellation automatically transfers its customers to its monthly

variable rate. Id. Constellation can offer low teaser rates that generate little to no

profits because it knows that it will reap outrageous profits (to the direct detriment

of consumers) through its subsequent highly profitable variable rate. Id. ¶¶ 27, 48.

Thus, unlike Marshall, Plaintiff provides factual context for Defendant’s bad faith.




{00299631 }                                 4
Case 2:17-cv-03437-JMV-MF Document 46 Filed 03/28/19 Page 6 of 6 PageID: 1050




          For the foregoing reasons, and the reasons stated in Plaintiff’s Opposition to

the Motion to Dismiss, Plaintiff plausibly alleges his claims and the Motion to

Dismiss should be denied.

                                          Respectfully submitted,

Dated: March 28, 2019                     s/ Matthew R. Mendelsohn
                                          Matthew R. Mendelsohn
                                          MAZIE SLATER KATZ & FREEMAN LLC
                                          103 Eisenhower Parkway
                                          Roseland, NJ 07068

                                          D. Greg Blankinship
                                          Todd S. Garber
                                          Chantal Khalil
                                          FINKELSTEIN, BLANKENSHIP,
                                          FREI-PEARSON & GARBER, LLP
                                          445 Hamilton Avenue, Suite 605
                                          White Plains, New York 10601

                                          Counsel for Plaintiff and Putative Class




{00299631 }                                  5
